DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 3rd action in the application in response to the correspondence filed on 1/30/2022.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below, necessitated by amendment.  Response to arguments follows the statement of rejection.  This action is made Final.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	Claims 1, 3-4, 6, 9-10, 12-14, 16-20   rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1 and 10 recite the language “low-loss tangent materials”.  Examiner submits that the bounds of this language is indefinite.  This term “low-loss tangent” has no particular meaning in the art.  The written specification does not define this term to clarify the bounds of this term in the claims.  The plain English meaning of “low-loss” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
	Claims 1, 3-4, 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2019/0280368; FP: 3/8/2018).
	As for claim 1, Khan teaches An antenna device, comprising:
a first substrate, wherein the first substrate comprises an inner surface and an outer surface opposite the inner surface of the first substrate (Fig. 4, el. 300);
a second substrate facing the first substrate, wherein the second substrate comprises an inner surface and an outer surface opposite the inner surface of the second substrate (Fig. 4, el. 200c);
a first sealant disposed between the first substrate and the second substrate (Fig. 4, el. 101);
a remaining space between the first substrate and the second substrate and inside the first sealant (Fig. 4, space occupied by el. 102);
a die disposed in the remaining space (Fig. 4, el. 102); 
a redistribution layer disposed between the die and the inner surface of the second substrate (Fig. 4, el. 117); 
and an antenna unit electrically connected to the die via the redistribution layer (Fig. 4, el. 202); 
wherein the remaining space is vacant or filled with air, inert gases or low loss tangent materials (Fig. 4, el. 102 is a semiconductor chip which would be a “low” loss tangent material)
and the antenna unit is arranged on at least one of the inner surface of the first substrate, the outer surface of the first substrate, the inner surface of the second substrate and the outer surface of the second substrate (Fig. 4, el. 202).

	As for claim 3, Khan further teaches the antenna device of claim 2, comprising:
a second sealant, wherein the first sealant is disposed between the second sealant and the die (Fig. 4, el. 104).

	As for claim 4, Khan further teaches the antenna device of claim 2, comprising:
a plurality of spacers disposed between the first substrate and the second substrate (Fig. 4, el. 121, 109).

	As for claim 6, Khan further teaches the antenna device of claim 1, comprising:
a wire (Fig. 4, el. 208);
 wherein the second substrate comprises at least one via hole (Fig. 4, hole that el. 208 goes through), 
and the wire passes through the via hole and is electrically connected the antenna unit and the redistribution layer (Fig. 4, claim appears to be missing the word “to”).

	As for claim 10, Khan further teaches An antenna device, comprising:
a first substrate (Fig. 4, el. 300);
a second substrate facing the first substrate (Fig. 4, layer in el. 200c);
a first sealant disposed between the first substrate and the second substrate (Fig. 4, el. 104);
a remaining space between the first substrate and the second substrate and the inside the first sealant (Fig. 4, space occupied by el. 101 and 117); 
a redistribution layer disposed in the remaining space (Fig. 4, el. 117);
a die disposed between the redistribution layer and the first substrate (Fig. 4, el. 102); 
a metal layer electrically connected to the redistribution layer (Fig. 4, el. 202); 
wherein the remaining space is vacant or filled with air, inert gases or low tangent materials (Fig. 4, el. 101, 117, 103, 102).
	As for claim 12, Khan further teaches the antenna device of claim 10, comprising:
a transmission line disposed between the first substrate and the second substrate (Fig. 4, el. 208);
wherein the transmission line is electrically connected to the die through the redistribution layer, and the transmission line is electrically connected to the metal layer (Fig. 4).

	As for claim 13, Khan further teaches the antenna device of claim 12, comprising:
at least one via hole penetrating one of the first substrate and the second substrate (Fig. 4, hole that el. 208 passes through); 
wherein the transmission line passes through the at least one via hole to connect to the metal layer (Fig. 4).

	As for claim 14, Khan further teaches the antenna device of claim 10, comprising:
a plurality of spacers disposed between the first substrate and the second substrate (Fig. 4, el. 121, 109).

	As for claim 16, Khan further teaches the antenna device of claim 10, comprising:
at least one bonding element disposed between the first substrate and the second substrate (Fig. 4, el. 301).

	As for claim 17, Khan further teaches the antenna device of claim 10, comprising:
wherein the metal layer is disposed on an inner surface of one of the first substrate and the second substrate or on an outer surface of one of the first substrate and the second substrate (Fig. 4, el. 202).

	As for claim 18, Khan teaches the antenna device of claim 10, comprising:
wherein the metal layer is an antenna unit (Fig. 4, el. 202).
As for claims 9, 19, Khan teaches the limitations of above;
 	However, Khan does not explicitly teach the material of the prior arts layers (only describing them as PCB structures);
	Examiner submits Official Notice that the layers to be of a material of one of the first substrate and the second substrate comprises at least one of glass, polyimide, liquid-crystal polymer, polycarbonate, polypropylene, and polyethylene terephthalate as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and well known material to the layers of Khan.
 	The motivation for this combination is to use well practiced and vetted electronics packaging methods for proper function.
As for claims 20, Khan teaches the limitations of above;
 	However, Khan does not teach a potting compound layer disposed outside the sealant.
	Examiner submits Official Notice that the use and technology of a potting compound as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the instant invention of Khan.
 	The motivation for this combination is to use well practiced and vetted electronics packaging methods to protect the internal elements from shock physical or electrical.
  	The Examiner' s assertion of Official Notice in claims 9 and 19-20 are taken to be admitted prior art because the applicant either failed to traverse the Examiner' s assertion of official notice or the traverse was inadequate.  

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment, therefore the Applicants arguments towards the previous rejection is moot.  
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.
 	As for previous rejections submitting Official Notice, Applicant has not presented any evidence to overcome the rejection and/or argued that these limitations are actually not well known.  Therefore, Examiner submits the submission that these limitations were well known in the art at the time of the effective filing of the invention as admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845